Beach, J.
The official record and the testimony of the financial secretary, who alone was authorized to receive payment of dues, clearly shows the plaintiff to have been in arrear over four months at the date of his wife’s death. This cannot be overcome by the plaintiff’s-loose statements from memory, he having lost his book containing entries of payments. Being at the time in arrear over three months, he was not entitled to the fifty dollars benefit.
Subsequent payment of Ms dues, and their -receipt by the association, could not re-instate the plaintiff’s right to the fifty dollars. The defendant was under no legal obligation to pay the benefit when his wife died, and could incur none by thereafter accepting dues, which the plaintiff as a member was bound to pay, and the society to receive.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Charles P. Daly,- Ch. J., and LarLemore, J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.